Exhibit 10.23.3

 

US$139,062,500.00

 

September 12, 2002, Amended Effective
December 9, 2005

 

REVISED AND AMENDED SUBORDINATED PROMISSORY NOTE

 

For value received, DOE RUN PERU S.R.L., with Taxpayer Registration Number
20376303811, with domicile in Avenida Víctor Andrés Belaunde 147, Vía Principal
155, Centro Empresarial Real, Torre Real Tres, Piso 9, San Isidro, duly
represented by Albert Bruce Neil, identified with Identity Card for Residents Nº
000102841, Jaime Zavala Costa, identified with Identity Card Nº 09176189, with
power of attorney registered in the Electronic Act Nº 11015369, Entry C00021, of
the Mercantile Companies Book of the Lima Registry of Legal Entities (the
“Borrower”), hereby promises to pay to or to the order of The Doe Run Resources
Corporation, a company organized under the laws of the State of New York and
with offices and domicile at 1801 Park 270 Drive Suite 300, St. Louis, MO 63146
United States of America (the “Holder”) or at such other location as the Holder
shall have designated from time to time in writing, in lawful money of the
United States of America and in immediately available funds, the principal sum
of One hundred thirty-nine million, sixty-two thousand, five hundred and no/100
U.S. Dollars (U.S.$139,062,500.00) or such lesser principal amount as may then
be outstanding hereunder. The Outstanding Principal Amount shall bear no
interest until the Initial Due Date, as defined below. If the same is not paid
on or prior to the Initial Due Date, such Outstanding Principal Amount shall
thereafter bear interest at a floating rate of interest per annum equal to the
sum of (a) the rate (i) as quoted to the Borrower by Citibank, N.A., New York
office or other major New York or London commercial bank designated by the
Borrower from time to time, at which such bank is offered U.S. dollar deposits
in the London Interbank Eurodollar Market in an amount equal to the principal
amount to which such rate shall be applied, for one week borrowings, or (ii) as
obtained by the Borrower from the display that appears as page “LIBOR” on the
Reuters Monitor Money Rates Service (or such other page as may replace the LIBOR
page on that service for the purpose of displaying London Interbank Offered
Rates of major banks) as of 11:00 am, London, England time (“LIBOR”) plus
(b) 4%, calculated in arrears on the basis of a 360-day year for the actual
number of days involved and shall be paid in arrears semi-annually calculated
from the Initial Due Date, or upon payment in full, whichever comes first.
Except for such prepayments as are specifically permitted pursuant to the terms
of this Note, the Outstanding Principal Amount shall be repaid on the Initial
Due Date or at any time during the 359-day period following the Initial Due
Date, on demand. The “Initial Due Date” shall be December 9, 2006 or such later
date as extended by application of the provisions of Section 2(a)(ii)

 

For purposes of this Note, the term “Outstanding Principal Amount” at any time
shall mean the amount of U.S.$ 139,062,500.00, less the amount of any principal
repaid pursuant to the provisions of this Note.

 

Application of Payments under this Note is set forth in Section 1. This Note is
subordinated as provided in Section 2. The Outstanding Principal Amount may be
reduced as

 

1

--------------------------------------------------------------------------------


 

provided in Section 1. Events of Default are set out in Section 4.
Responsibility for withholding taxes is set out in Section 5. Miscellaneous
provisions are set out in Sections 6, 7 and 8.

 

Presentation, demand, protest and notice of dishonor are hereby waived by the
Borrower.

 

1.                                       Application of Payments. All payments
received by the Holder pursuant to this Note shall be applied in the following
manner:

 

(a)                                 firstly, if an Event of Default, as defined
in Section 4, has occurred, to all costs and expenses of the Holder or its
agents, including legal fees and disbursements, arising as a result thereof;

 

(b)                                secondly, to current interest accrued on any
amount being paid; and

 

(c)                                 thirdly, to reduce the Outstanding Principal
Amount.

 

2.                                       Subordination

 

(a)                                 The Borrower agrees, and the Holder by
accepting this Note agrees, that the indebtedness evidenced by this Note:

 

(i)                                                        is expressly
subordinated and subject in right of payment as to all amounts payable hereunder
to the prior payment in full of all Senior Debt, except to the extent and in the
manner set forth in this Section 2;

 

(ii)                                                     that in case of renewal
or extension of the Senior Debt or so long as the Senior Debt is then
outstanding as of the Initial Due Date, the interest-free term of this Note
shall be automatically extended for the same period as such renewal or extension
or until the Senior Debt is then no longer outstanding, if earlier;

 

(ii)                                                          that the
subordination set out in this Section 2 is for the benefit of the holders of the
Senior Debt; and

 

(iii)                                                       so long as any
Senior Debt is outstanding, no payment of principal or interest under this Note
shall be made except from Cash Flows Available for Distribution, as the same is
defined in the Senior Debt, or if no such term is defined, except upon the prior
consent of the holders of the Senior Debt.

 

(b)                                The Holder agrees that it will not ask,
demand, sue for, take, receive or retain from the Borrower, by set-off or in any
other manner, payment of all or any part of the Outstanding Principal Amount,
any interest, or any other amount payable in respect of this Note, other than
payments made at the times, in the amounts and to the extent permitted under the
provisions hereof, unless and until all of the Senior Debt has been paid in full
or unless the holders of Senior Debt provide written

 

2

--------------------------------------------------------------------------------


 

consent to such payment or unless such payment is made from Cash Flows Available
for Distribution as provided above. The Holder directs the Borrower to make, and
the Borrower agrees to make, such prior payment of the Senior Debt in priority
to any payments due hereunder. The Holder will not request or accept any
security from the Borrower in respect of the obligations of the Borrower under
this Note unless the holders of the Senior Debt provide written consent to such
security. The Holder unconditionally waives notice of the incurring of Senior
Debt or any part thereof.

 

(c)                                 For purposes of this Note, the term “Senior
Debt” shall mean the principal of and interest on, and other payments arising
under (including any interest accruing after the filing of a petition in
bankruptcy or the commencement of any insolvency or bankruptcy proceedings with
respect to the Borrower), and all commissions, fees, indemnities, premiums and
other amounts payable in respect of, any amounts now or hereafter owing by the
Borrower under (i) that certain Working Capital Facility between the Borrower
and Banco de Credito del Peru (“BCP”) and its successors and assigns and
(ii) that certain Working Capital Finance Facility Agreement between the
Borrower and Servicios Mineros Integrados S.A.C, and in each of (i) and (ii),
together with any extension, modification or renewal of the same.

 

(d)                                In the event of:

 

(i)                 any insolvency or bankruptcy case or proceedings, or any
receivership, liquidation, reorganization, moratorium or other similar case or
proceeding in connection therewith, relative to the Borrower, or to its assets;

 

(ii)                  any liquidation, dissolution or other winding up of the
Borrower, whether partial or complete and whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy; or

 

(iii)                  any general assignment by the Borrower for the benefit of
its creditors or any other general marshalling of assets and liabilities of the
Borrower,

 

then and in any such event the holders of Senior Debt, shall be entitled to
receive payment in full of all amounts due or to become due on or in respect of
all Senior Debt before the Holder of this Note shall be entitled to receive any
payment of any kind or character on account of this Note, whether in cash,
property or securities.

 

(e)                                 In the event and during the continuation of
any default in the payment when due of any amount payable in respect of any
Senior Debt, or in the event that any event of default under any Senior Debt (or
any event or condition that, with the giving of notice or lapse of time, or
both, would constitute an event of default under any Senior Debt) shall have
occurred and be continuing, unless and until payment in full of the Senior Debt
shall have been made or such event of default

 

3

--------------------------------------------------------------------------------


 

under any Senior Debt (or any event or condition that, with the giving of notice
or lapse of time, or both, would constitute an event of default under any Senior
Debt) shall not be continuing, as the case may be, then no payment shall be made
by the Borrower on or in respect of this Note.

 

(f)                                   Whether or not any default in payment
shall exist under any Senior Debt or any event of default under any Senior Debt
(or any event or condition that, with the giving of notice or lapse of time, or
both, would constitute an event of default under any Senior Debt) shall have
occurred, the Holder shall not, without the prior written consent of the holders
of the outstanding Senior Debt, take any collateral security for this Note.

 

(g)                                No failure on the part of the holders of
Senior Debt, and no delay in exercising any right, remedy or power hereunder
shall operate as a waiver thereof by the holders of Senior Debt, nor shall any
single or partial exercise by the holders of Senior Debt of any right, remedy or
power hereunder preclude any other or future exercise of any other right, remedy
or power. Each and every right, remedy and power hereby granted to the holders
of Senior Debt, or allowed to the holders of Senior Debt by law or other
agreement shall be cumulative and not exclusive the one of the other.

 

(h)                                Without in any way limiting the generality of
the foregoing Subsection, the holders of Senior Debt may, at any time and from
time to time, without the consent of or notice to the Holder, without incurring
responsibility to the Holder, and without impairing or releasing the
subordination provided herein or the obligations hereunder of the Holder, do any
one or more of the following:

 

(i)                 change the manner, place or terms of payment of or extend
the time of payment of, or increase, renew or alter, the Senior Debt, or
otherwise amend or supplement in any manner the Senior Debt or any instrument
evidencing the same or any agreement under which Senior Debt is outstanding;

 

(ii)                  sell, exchange, release or otherwise deal with any
property pledged, mortgaged or otherwise securing any Senior Debt;

 

(iii)                  release any person liable in any manner for the Senior
Debt; and

 

(iv)                  exercise or refrain from exercising any rights against the
Borrower and any other person.

 

(i)                                    Upon payment in full of all Senior Debt,
the Holder shall be subrogated to the rights of the holders of Senior Debt to
receive any distribution of remaining assets of the Borrower, or payments by or
on behalf of the Borrower, made on the Senior Debt, until this Note shall be
paid in full.

 

4

--------------------------------------------------------------------------------


 

(j)                                    These subordination provisions are
intended solely to define the relative rights of the Holder and its successors
and assigns on the one hand and the holders of Senior Debt and their respective
successors and assigns on the other hand.

 

3.                                       Endorsement of Annex. The Holder shall
endorse on Annex A attached hereto all payments of Outstanding Principal Amount.
Such endorsements shall be presumptive evidence as to the Outstanding Principal
Amount from time to time, but the failure to make such endorsements shall not
affect the obligations of the Borrower hereunder.

 

4.                                       Events of Default and Remedies.

 

(a)                                 Each of the following events shall be an
“Event of Default”:

 

(i)                                                    if default occurs in the
payment of the Outstanding Principal Amount or on interest or any other amount
on this Note when due and payable, and such default continues for a period of
five Banking Days, whether or not the Holder gives notice of such default;

 

(ii)                                                     if the Borrower
commences a proceeding under the Bankruptcy Law of Peru, as now or hereafter
amended (which as of the date of this Note is referred to as “Texto Unico
Ordinado de la Ley de Reestructuración Patrimonial” ) or under any other
insolvency or similar law (whether now or hereafter in effect) of any
jurisdiction relating to the Borrower, or there is commenced against the
Borrower any such proceeding which remains undismissed for the period of time
permitted for denial under the applicable law, if any, or if the Borrower is
adjudged bankrupt or insolvent; or

 

(iii)                                                       the Borrower
resolves to dissolve or is dissolved or makes a general assignment for the
benefit of creditors, or any action is taken by the Borrower for the purpose of
effecting any of the foregoing (other than a merger or consolidation as
permitted under the terms of the Senior Debt); or

 

(iv)                                                      a receiver or trustee
or other officer or representative of a court or of creditors, or any court or
governmental agency, shall under color of legal authority take and hold
possession of any substantial part of the property or assets of the Borrower for
a period in excess of 180 days; or

 

(v)                                                         an event of default
occurs pursuant to the Senior Debt (but in all cases, any payment of this Note
shall be subject to the subordination in favor of such Senior Debt as set out in
Section 2).

 

(b)                                If any Event of Default occurs and is
continuing, then the Holder may declare the principal amount of the Note to be
due and payable immediately, by written notice to the Borrower, and upon any
such declaration, such Outstanding

 

5

--------------------------------------------------------------------------------


 

Principal Amount shall become immediately due and payable as specified in the
first paragraph of this Note, all of the foregoing subject always to the
subordination set out in Section 2. At any time after such a declaration of
acceleration has been made and before a judgment or decree for payment of the
money due has been obtained the Holder may, by written notice to the Borrower,
rescind and annul such declaration and its consequences. No such rescission
shall affect any subsequent default or impair any right consequent thereon.

 

(c)                                 The Borrower covenants that if the Holder
declares that repayment of the Outstanding Principal Amount is accelerated, the
Borrower will, upon demand of the Holder, but subject to Section 2, pay to the
Holder the whole amount then due and payable on this Note, and henceforth
interest shall accrue not only on the Outstanding Principal Amount but, to the
extent that payment of such interest shall be legally enforceable, also upon any
overdue installments of interest, at the rate of interest set out in this Note.
The Borrower further covenants and agrees to pay, upon any Event of Default and
in addition to the foregoing,  such further amounts as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Holder, its agents and
counsel.

 

(d)                                The Holder may waive any past default
hereunder and its consequences, and, upon any such waiver, such default shall be
deemed not to have occurred, and any Event of Default arising therefrom shall be
deemed to have been cured for every purpose of this Note, but no such waiver
shall extend to any subsequent or other default or impair any right consequent
thereon.

 

5.                                       Withholding Taxes. The Outstanding
Principal Amount and any interest on this Note shall be payable without
deduction or withholding for or on account of any present or future taxes,
duties, fees or other charges levied or imposed on this Note or the Holder by
the Republic of Peru or any political subdivision or taxing authority thereof or
therein. If the Borrower is required by law to make any such deduction or
withholding, it will pay such additional amounts as may be necessary so that the
net payment of the Outstanding Principal Amount to the Holder and every net
payment of interest on this Note paid to the Holder will not be less than the
amount provided for herein to be then due and payable, provided that if the
Holder is otherwise liable to taxation in the Republic of Peru by reason of any
relationship with or activity within the Republic of Peru other than its
ownership of this Note, and the Borrower is required to withhold or deduct taxes
solely by reason of such relationship or activity, the Borrower shall not be
obliged to pay to the Holder additional amounts equal to the withheld amounts.
To the extent that the Holder receives any reimbursement or other amount on
account of taxes remitted on the Holder’s behalf by the Borrower such that the
Holder makes double recovery, such reimbursement or other amount shall be
applied by the Holder to the repayment of monies owning under this Note.

 

6.                                       Binding Effect; Assignments. This Note
shall be binding upon the successors and assigns of the Borrower and shall inure
to the benefit of the successors and assigns of the Holder.

 

6

--------------------------------------------------------------------------------


 

7.                                       Certain Definitions. For the purposes
of this Note, the term “Banking Day” shall mean any day on which banks are
generally open for business in both New York, New York, United States of
America, and Lima, Peru. As used in this Note, the terms “Borrower” and “Holder”
shall be deemed to include their respective successors and assigns

 

8.                                       Governing Law. This Note and the rights
and obligations of the parties hereunder shall be governed by and construed in
accordance with the laws of the State of New York, U.S.A., other than principles
of conflicts of law, and the Borrower hereby undertakes and agrees that this
Note may be enforced in any state or federal district court in the Borough of
Manhattan. With respect to this Note and the enforcement thereof, the Borrower
irrevocably submits to the non-exclusive jurisdiction of the state and/or
federal district courts of the Borough of Manhattan and irrevocably waives any
objection which it may have now or hereafter to such jurisdiction and agrees not
to claim that any such court is not a convenient or appropriate forum.

 

This Revised and Amended Subordinated Note constitutes an amendment and
restatement in its entirety of that certain Subordinated Promisssory Note of Doe
Run Peru S.R.L. dated September 12, 2002. Notwithstanding such amendment and
restatement, the original term of this Revised and Amended Subordinated Note
shall be deemed to have commenced September 12, 2002, the date of the original
Subordinated Promissory Note.

 

 

 

DOE RUN PERU S.R.L.

 

 

 

 

 

By:

  /s/ Jaime Zavala Costa

 

 

Jaime Zavala Costa

 

Date: December 9, 2005

 

 

 

 

 

By:

/s/ A. B. Neil

 

 

Albert Bruce Neil

 

Date: December 9, 2005

 

The Doe Run Resources Corporation hereby accepts the terms of this Revised and
Amended Subordinated Promissory Note and acknowledged and agrees that is it
bound by the terms of subordinated contained therein.

 

The Doe Run Resources Corporation

 

By:

  /s/ David Chaput

 

 

Date: 1-16-06

 

7

--------------------------------------------------------------------------------


 

ANNEX ONE

 

OUTSTANDING PRINCIPAL AMOUNT

 

Payment Date:

 

Principal Payment
Amount

 

Remaining Principal
Amount

 

Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

 